DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 9-11, recites “a counter that counts the number of a plurality of the electric pulse signals into which the photo detector converts a plurality of the photons.” It is unclear how the photo detector converts a plurality of the electric pulse signals into a plurality of the photons. This conflicts with the description and the accepted meaning of “photo detector.”
Claim 7, last line, recites “an electric pulse signal.” However, “an electric pulse signal” has previously been recited (claim 1, line 8). It is unclear whether these are the same or different electric pulse signal(s).
Claim 8 recites the limitation "the radiation detection sections" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the optical fibers" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Katayama et al. (US 2018/0011203) teaches a radiation monitor for measuring a dose rate (Abstract), comprising: 
a radiation detection section that has a phosphor (221); 
an optical fiber that transfers a photon produced in the phosphor (224); 
a photo detector that converts the photon transferred by the optical fiber into an electric pulse signal (227); 
a counter that counts the number of a plurality of the electric pulse signals from which the photo detector has converted from a plurality of the photons ([0033]; [0050]); and 
an analysis section that obtains a radiation dose rate on a basis of a count of the electric pulse signals by the counter and using a relationship between a counting rate of single photons and the radiation dose rate ([0049]).
Katayama teaches the scintillator to be an inorganic crystal scintillator ([0039]), but does not teach the scintillator to have a phosphor represented by a following General Formula (1); 
ATaO4: B, C 						(1), wherein 
in Formula (1), A is selected from among at least one or more elements in a rare-earth element group with 4f-4f transitions, B is selected from among at least one or more elements other than the A in the rare-earth element group with the 4f-4f transitions, and C is selected from among at least one or more elements in a rare-earth group with 5d-4f transitions.
4:Tm as an inorganic fluorescent compound of a scintillator ([0029]). Kawanishi does not teach the phosphor to include C, wherein C is selected from among at least one or more elements in a rare-earth group with 5d-4f transitions.

Cusano et al. (US 4,421,671) teaches to include one or more of rare-earth elements Eu, Nd, Yb, Dy, Tb, and Pr as activators of a ceramic scintillator (Abstract), but teaches the phosphor to be an yttria-gadolinia ceramic scintillator (Abstract) and not a tantalates or tantalites phosphor.

The prior art of record does not disclose or reasonably suggest, along with the other claimed limitations, teaches a radiation monitor for measuring a dose rate comprising: namely, a radiation detection section that has a phosphor represented by a following General Formula (1); 
ATaO4 : B, C 						(1), wherein 
in Formula (1), A is selected from among at least one or more elements in a rare-earth element group with 4f-4f transitions, B is selected from among at least one or more elements other than the A in the rare-earth element group with the 4f-4f transitions, and C is selected from among at least one or more elements in a rare-earth group with 5d-4f transitions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carolyn Fin whose telephone number is (571)270-1286.  The examiner can normally be reached on Monday, Wednesday, and Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN FIN/           Examiner, Art Unit 2884